DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
4.	The specification is objected to due to the following informality.
	On page 23, lines 23-25 state that the battery screener is configured to determine that the secondary battery is a defective battery having a soft short due to a foreign material when the first voltage change is greater than the first reference value.  However, Figure 5 shows a flowchart wherein step S12 indicates that the secondary battery is a defective battery having a hard short when the first voltage change is greater than the first reference value.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 6 and 11-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Claim 6 states that the charger is configured to “charge the secondary battery to a voltage that is lower than a full charge voltage set to the secondary battery.”  However, the specification lacks a full, clear, and concise written description of the invention of claim 6.  On page 21 of the specification, lines 20-28 state that the secondary battery is charged to a voltage that is higher than the full charge voltage rather than to a voltage that is lower than the full charge voltage, as required by claim 6.  Appropriate correction is required.
  	Claim 11 describes a battery defect screening method comprising determining the secondary battery to be a “defective battery having a hard short due to the foreign material when a second voltage change value, which is obtained by subtracting the second voltage
value from the initial voltage value, is less than a second reference value.”  However, the specification lacks a full, clear, and concise written description of the invention of claim 11.  
On page 24 of the specification, lines 4-8 state that the secondary battery is determined to be a normal battery when a second voltage change value is less than a second reference value.  Additionally, line 27 of page 14 to line 3 of page 15 of the specification states that the secondary battery is determined to be a defective battery having a hard short when the first voltage change is greater than the first reference value.  Therefore, appropriate correction is required.  Dependent claims 12-20 are consequently rejected due to their dependence on claim 11.
Claim 16 states that the charging the secondary battery comprises “charging the secondary battery to a voltage that is lower than a full charge voltage of the secondary battery.”  However, the specification lacks a full, clear, and concise written description of the invention of claim 16.  On page 21 of the specification, lines 20-28 state that the secondary battery is charged to a voltage that is higher than the full charge voltage rather than to a voltage that is lower than the full charge voltage, as required by claim 16.  Appropriate correction is required.
Allowable Subject Matter
7.	Claims 1-5 and 7-10 are deemed allowable for the following reason.  The prior art of record is silent on the defect screener of claim 1 which is configured to determine the state of the battery, such as normal, defective due to a hard short, defective due to a soft short, based on first voltage change and second voltage change values.

Pertinent Prior Art
8.	Iwase – US 2014/0123472
	This document discloses a short-circuit testing process wherein, if a battery voltage difference of a battery cell is less than or equal to a threshold value, the battery cell is determined to be good and, if the battery voltage difference is greater than the threshold value, the battery cell is determined to have an internal short and be defective (¶38).  However, this document is silent on determining the battery to have a hard short or a soft short based on voltage change values, as required by independent claims 1 and 11 of the present application.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852